DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 5-10 are amended.
Claims 1-4 are canceled.
No new claims are added.
Claims 5-10 are pending for examination.
Response to arguments
Re: 35 U.S.C. 103 rejection
Applicant’s arguments have been fully considered.
Applicant’s argument: (Pg. 6, last 3 lines) “neither Jeon nor Huawei teach or imply any feature related to or associated with a MAC CE and its indication to start/stop UL-SCH transmission on a set of resources”.
Examiner’s response: Applicant’s arguments with respect to claims 5-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2019/0132862 A1), hereinafter “Jeon2”, supported by provisional application No. 62/577,540, filed on Oct. 26, 2017.
Regarding claim 5, Jeon2 teaches, ‘a communication method used for a mobile station apparatus for communicating with a base station apparatus’ (Jeon2: Fig. 15 discloses communication between gNB and UE), ‘the communication method comprising: receiving a first message to allocate a set of resources that occur at a time interval for Uplink Shared Channel (UL-SCH) transmission ([0295], “A wireless device may be configured with one or more UL BWPs and one or more configured grants for a cell via one or more RRC messages/signaling”; Fig. 18, steps 1810; [0111], lines 23-25, “RRC configuration and/or reconfiguration of a set of resource and parameters may comprise transmission interval”; [0153], lines 3-6, “A wireless device may transmit PUCCH and/or PUSCH in an UL BWP according to a configured subcarrier spacing and CP length for the UL BWP”; UL-SCH transmission occurs through PUSCH); 
‘receiving a Medium Access Control (MAC) Control Element (CE) after receiving the first message ([0124], lines 5-9, “L1 activation signaling may activate, or deactivate, the configured grant transmission. L1 activation signaling may be used to activate, configure, adjust, modify, and/or update one or more parameters associated with configured grant transmission”; [0252], lines 7-10, “A wireless network may support activation and/or deactivation of DL and UL BWP by explicit indication. A MAC CE-based approach may be used for the activation and/or deactivation of DL and UL BWP”; [0288], lines 2-4, “Activation and/or deactivation MAC CE may be used to activate both the SCell and the configured BWP”; Combination of above disclosures imply teaching of the claim element).
Jeon2 however does not expressly teach, ‘determining whether to start or stop the UL-SCH transmission on the set of resources based on an indication of the MAC CE’.

“if the wireless device receives an L1 activation signaling from the base station. A wireless device may start a UL transmission with a configured GF radio resource at any moment, or in a certain time interval (which may be configured by RRC signaling or pre-defined) after the configuration is completed” ([0129], lines 7-12); and
 [0294], “A wireless device may not transmit on UL-SCH on the BWP that may be deactivated” ([0294], lines 1-2). 
Jeon2 teaches ‘re-initialization of the UL-SCH transmission on the set of resources’ ([0282] The configured downlink assignment may be initialized (e.g., if not active) or re-initialized (e.g., if already active) using PDCCH if a new BWP may be activated”).
Though Jeon2 does not expressly teach the re-initialization through MAC CE, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to come up with the claimed invention to use MAC CE instead of L1 signaling as discussed above. 
wherein the UL-SCH transmission of the set of resources is started when the indication indicates re-initialization of the UL-SCH transmission on the set of resources, and the UL-SCH transmission of the set of resources is stopped when the indication indicates suspension of the UL-SCH transmission on the set of resources (implied based on discussion above regarding start and stopping of uplink transmission).

Regarding claim 8, the claim is for a device implementing method of claim 5 and is a change in category with respect to claim 5. Jeon2 teaches ‘a memory’ and ‘a processor’ (see Jeon2 Fig.4 and [0038]).
Claim element is discussed above in claim 5. Claim is rejected based on rejection of claim 5.

Regarding claim 6, Jeon2 teaches ‘the communication method of claim 5’ (discussed above), ‘wherein the UL-SCH transmission, which has been suspended when the MAC CE is received, on the set of resources is started when the indication indicates the re-initialization of the UL-SCH transmission on the set of resources’ (implied based on discussion above in claim 5 and association of activation with initialization disclosed in [0282]).

Regarding claim 9, the claim is for a device of claim 8 and is a change in category with respect to claim 6. Claim element is discussed above in claim 6 and is rejected based on rejection of claim 6.

Claims 7 and 10:
Regarding claim 7, Jeon2 teaches ‘the communication method of claim 5’ (discussed above), ‘wherein the UL-SCH transmission, which has been initialized or re-initialized when the MAC CE is received, on the set of resources is stopped when the indication indicates the suspension of the UL-SCH transmission on the set of resources’ (de-activation and suspension may be synonymous as per implementation, “The wireless device may or may not stop using configured downlink assignments and/or configured uplink grants using resources of the BWP, for example, if a BWP may be deactivated. The wireless device may suspend the configured grants of the or clear it” ([0292], lines 3-7).
Regarding claim 10, the claim is a device of claim 8. Jeon2 teaches the communication device of claim 8 (discussed above).
Claim element is discussed above in claim 7 and is rejected based on rejection of claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
R2-1711189, “Activation/deactivation of bandwidth parts in NR”, source Samsung, is a prior art discussing activation and deactivation of resources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462